Name: Council Regulation (EEC) No 1743/92 of 30 June 1992 fixing the production aid for certain cereals sown in the 1992/93 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  agricultural policy
 Date Published: nan

 No L 180 / 8 Official Journal of the European Communities 1 . 7 . 92 COUNCIL REGULATION (EEC) No 1743 / 92 of 30 June 1992 fixing the production aid for certain cereals sown in the 1992 / 93 marketing year the production of surplus cereals ; whereas the aid must be of an amount which permits that objective to be attained without resulting in production out of proportion with the actual requirements of the Community market ; whereas , to that end , aid should be maintained at the same level , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals (*), and in particular Article 10b (3 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas the objective of production aid for certain cereals provided for in Article 10b of Regulation (EEC) No 2727/ 75 is to encourage the production of buckwheat , canary seed and millet in the Community as an alternative to HAS ADOPTED THIS REGULATION: Article 1 The production aid for buckwheat , canary seed and millet provided for in Article 10b of Regulation (EEC) No 2727 / 75 and sown during the 1992 / 93 marketing year shall be ECU 50 per hectare . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 July 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (') OJ No L 281 , 1.11 . 1975 , p. 1 . As last amended by Regulation (EEC) No 1738 / 92 ( see page 1 of this Official Journal ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 10 . ( 3 ) OJ No C 150 , 15 . 6 . 1992 . ( 4 ) Opinion delivered on .29 April 1992 (not yet published in the Official Journal ).